DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 9-11 and 14-15 are rejected under 35 U.S.C. 102(a)(1) (a)(2) as being anticipated by Mortgomery (US 3654903).
Regarding claim 1, Mortgomery discloses a process for rearing insects comprising: conducting at least two growth phases (small earthworms and adult earthworms, col. 3, ll. 72-col.4 line 1) and at least two operating sequences on insects (adult earthworms are removed and placed in a new box, col. 3, ll. 72 -75), wherein said sequences and phases alternate and wherein at least one of said operating sequences is a synchronization sequence comprising the steps of: (a) sorting a batch of insects based upon one or more categories of size (adult earthworms are separated from small earthworms); (b) distributing the insects of each category into one or more container(s) (containers 52, col. 2, ll. 57-58, adult earthworms are placed in a new container, col. 3, ll. 72-74); (c) grouping together identical containers containing insects of the same category into one or more basic rearing unit(s) (“BU(s)”’) (growing column 12, col. 2, ll. 1-5 and 56-57). 
Regarding claim 2, Mortgomery discloses in which the synchronization sequence is conducted several times on each insect during said 15process (col. 3, ll. 72-74).
Regarding claim 3, Mortgomery discloses comprising at least one sequence called concentration/dilution sequence of the insects, in which the density of insects in each container of a rearing unit is brought to a target density by the addition of insects, the removal of 20 insects, or the distribution of the insects in containers, the target density corresponding to a desired predetermined density at the start of the subsequent storage phase (col. 3, ll.72-75 and col. 3, ll. 51-55).  
Regarding claim 6, Mortgomery discloses a density of insects is either: a weight of insects by volume or by surface area of the container; or 5a number of insects by volume or by surface area of the container (col. 3, ll. 51-55).  
Regarding claim 7, Mortgomery discloses wherein said process combines: a process called production process, for insect rearing from the egg 10 or from the juvenile stage up to the larval stage with a predefined maturity; or a process called reproduction process, for insect rearing from the egg or from the juvenile stage up to the young adult stage, associated with a process called egg-laying process, relating to the production of eggs or juveniles by adult insects (col. 3, ll. 52-col. 4, line 1).15  
Regarding claim 9, Mortgomery discloses comprising operating sequences for feeding (col. 3, ll. 63-65).  
Regarding claim 10, Mortgomery discloses comprising operating sequences for providing water (col. 3, ll. 56-60).
Regarding claim 11, Mortgomery discloses comprising an operating sequence for the withdrawal of adult insects intended for egg laying (col. 3, ll.69-75).  
Regarding claim 14, Mortgomery discloses comprising an operating sequence of emptying and cleaning rearing containers for reuse thereof (col.3, ll. 44-46, proper farming methods i.e. box rotation). 
Regarding claim 15, Mortgomery discloses in 10 which the operating sequences comprise the ordered succession of several operations among the following operations:" storing a basic rearing unit in a controlled environment (col. 2, ll. 1-5); " removing a basic rearing unit from storage: "partially or totally degrouping  the rearing containers from15 a basic rearing unit; " grouping together  rearing containers into a basic rearing unit; " depositing  rearing substrate in a rearing container (col. 3, ll. 66-67); " providing water in a rearing container (col. 3, ll. 56-58);20 emptying a rearing container; identifying the individuals having symptoms of disease in order to remove them from the container; separating the fine waste, comprising the droppings, the remains of the substrate and the molts, from the insects;25 separating the mature live larvae and the substrate that has not been consumed; separating the dead larvae from the live larvae; grading the larvae according to their size; sorting the adult insects from the larvae and the nymphs;30 sorting the live insects from the dead insects; sorting the eggs from the adults and sorting the eggs from the substrate; 31 sorting the nymphs from the larvae; cleaning a rearing container; filling a rearing container with insects (col. 3, ll. 51-54); taking a rearing unit from rearing and sending it to another5 process; introducing a new rearing unit (col. 3, ll. 72-75); throwing away the contents of a rearing container.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mortgomery, as applied to claim 3 above, further in view of Newton et al.  (US 9629339 henceforth Newton).
Regarding claim 4, Mortgomery teaches the invention substantially as claimed but fails to teach in which the target density corresponds to the density for which it is estimated that, taking account of the 25 expected growth of the insects during the subsequent storage phase, the desired time interval separating the current concentration/dilution sequence from a following concentration/dilution sequence will end with a density considered maximal guaranteeing the good health of the insects in the containers. However, Newton teaches in which the target density corresponds to the density for which it is estimated that, taking account of the 25 expected growth of the insects during the subsequent storage phase, the desired time interval separating the current concentration/dilution sequence from a following concentration/dilution sequence will end with a density considered maximal guaranteeing the good health of the insects in the containers (col. 3, ll. 23-25). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Mortgomery’s system with a target density as taught by Newton to maintain optimal nutrition for the insects.
Regarding claim 5, Mortgomery teaches the invention substantially as claimed but fails to teach wherein the target density is defined by a ratio of the density in the containers before the concentration/dilution sequence However, Newton teaches in which the target density is defined by a ratio of the density in the containers before the concentration/dilution sequence (col. 3, ll. 21-25). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Mortgomery’s system with a target density as taught by Newton to maintain optimal nutrition for the insects.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mortgomery, as applied to claim 1 above, further in view of WO 2014/171829.
Regarding claim 8, Mortgomery teaches the invention substantially as claimed but fails to teach comprising, between each growth phase, a step of automated transport of the BU(s) containing the insects that are to be the subject of at least one operating sequence, from a storage zone in which said growth phase takes place, to an operating zone comprising work stations suitable for rearing 20 operations of the operating sequence. However, WO 2014/171829 teaches a step of automated transport of the basic rearing units (BU) containing the insects that are to be the subject of at least one operating sequence, from a storage zone in which said growth phase takes place, to an operating zone comprising work stations suitable for rearing 20 operations of the operating sequence (pg. 8, ll. 22-30). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Mortgomery’s system with an observation system as taught by WO 2014/171829 to determine if the contents of a tray need to be discarded.
Allowable Subject Matter
Claims 16, 17, 19-21 are allowed.
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see page 5 and 8, filed  12/28/2021, with respect to the rejection(s) of claim(s) 1-15 under 103 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mortgomery (US 3654903).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



/EBONY E EVANS/Primary Examiner, Art Unit 3647